CLEMENS, Senior Judge.
The state charged defendant Anthony Ei-land with feloniously stealing four hubcaps worth over $150. A jury found him guilty. The court sentenced him as a prior felon to five years in prison.
On this appeal defendant claims trial error in denying a continuance and also, as plain error, challenges sufficiency of evidence to show value of over $150. These in turn.
On the day set for trial the court denied two requests for continuance. Defendant wanted to employ private counsel. His public defender claimed inadequate time to prepare for trial. Original defense counsel had left on maternity leave and was replaced three weeks before trial.
This was an eye-witness case and defendant chose not to testify. Here, defendant fails to point out how he was prejudiced by denial of a continuance. That was a discretionary ruling and we find no abuse thereof. Compare State v. Morris, 591 S.W.2d 165[8, 9] (Mo.App.1979).
Trial testimony was terse. The owner parked her car on the street. A security guard saw defendant stop his car beside plaintiff’s, saw defendant’s brother remove four hubcaps and toss them in their ear. The officer fired a shot and gave chase on foot; two patroling officers saw this, gave chase, stopped the fleeing car and found the four hubcaps.
Defendant contends the evidence did not show the value of the stolen hubcaps exceeded $150. The owner testified tersely: “Q. Do you know how much the hubcaps were worth — what it would cost to replace them on that particular day?” “A. $107.70.” (She was speaking of each hubcap.)
Section 570.030 2.(1) requires only that “The value of property or services appropriated is one hundred fifty dollars or more.” An owner’s opinion of stolen goods’ value suffices to support felonious stealing. State v. Kelly, 365 S.W.2d 602[2, 3] (Mo.Sup.1963), and State v. Matzker, 500 S.W.2d 54[7—10] (Mo.App.1973). We deny defendant’s challenge to the value element.
Affirmed.
REINHARD, P. J., and SNYDER and CRIST, JJ., concur.